UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2408



MARY ALOUPIS; CHRIS ALOUPIS,

                                           Plaintiffs - Appellants,

          versus


JOHN JOSEPH ROOP; CARGILL, INCORPORATED,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
2597-MJG)


Submitted:   November 5, 1998          Decided:     November 18, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Aloupis, Chris Aloupis, Appellants Pro Se.        Scott Douglas
Goetsch, SEMMES, BOWEN & SEMMES, Baltimore,           Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary and Chris Aloupis appeal the district court’s order dis-

missing for lack of jurisdiction their civil action in which they

sought damages for injuries sustained in an automobile accident. We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Aloupis v. Roop, No. CA-98-2597-MJG (D. Md. Sept.

1, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2